DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Status of the Claims
2.	Claims 1-4, 7-20 and 22 are currently pending.  This office action is in response to the amendment filed on 01/11/2022. 
Election/Restrictions
3.	Claim 1 allowable. The restriction requirement among groups I and III , as set forth in the Office action mailed on 11/24/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/24/2020 is partially withdrawn.  Claims 15-20 , directed to  a method of making an article are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12-14, directed to a laminate remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Katrin Venter on 01/26/2022.
The application has been amended as follows: 
Claims 12-14 are cancelled. 
Reasons for Allowance
Claims 1-4, 7-11, 15-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Hasegawa (JP H06-025359; all citations refer to the English language machine translation which is provided), Minotobe  ‘617 (JP 2017-181617 A; all citations refer to the English language machine translation which is provided unless stated otherwise) and  Cheng (US 2006/0116492 A1).
Hasegawa teaches a composition of 100 parts of monomer of which 80 wt% is methyl methacrylate, 10 wt% is benzyl methacrylate and 10 wt% is cyclohexyl maleimide which further includes 0.2 parts  of 1,1,3,3 tetramethylbutylperoxy2-ethylhexanoate, 0.2 parts by weight of n-octyl mercaptan and 0.1 parts of stearyl alcohol (paragraph 0020).  This corresponds to the claimed curable composition comprising a polymerizable material (the monomers) and an initiator (the 1,1,3,3 tetramethylbutylperoxy2-ethylhexanoate).  The polymerizable material is present in an amount of 100 parts out of 100.5 or approximately 99.5 wt% of the total composition.
Hasegawa does not teach or fairly suggest the claimed carbon content of the final cured material or the use of the particularly claimed monomer of claim 22. It is noted that of the monomers 
Minotobe ‘617 teaches a composition which comprises 25 g of benzyl maleimide, 55g of methacrylic acid, 75 g of benzyl methacrylate, 95 g of methyl methacrylate 5 g of t-butyl peroxy-2-ethylhexanoate , 17.5 g of Propylene glycol monomethylether acetate and 7.5 g of diethylene glycol ethyl methyl ether (paragraph 0086 top of pg 33 of translation, paragraph 0085).  This indicates that of the composition total of 280 grams that 250 grams of the composition are polymerizable material or approximately 89.2 wt% which is within the claimed range. 
Minotobe ‘617 does not teach or fairly suggest the claimed carbon content of the final cured material or the use of the particularly claimed monomer of claim 22. It be noted that of the monomers indicated only benzyl methacrylate had a carbon content of above 74 wt% at 75 wt% but that this monomer was not present in an amount sufficient to give the claimed at least 74 wt% carbon content to the final polymer and Minotobe ‘617 does not fairly teach or suggest altering the carbon content of the final polymer. 
Cheng teaches a reaction product of at least one ethylenically unsaturated monomer, at least one N-substituted maleimide monomer, at least one crosslinker comprising at least two ethylenically unsaturated functional groups with a free radical initiator (paragraph 0006-0011). The n-substituted Maleimide monomer is indicated to preferably be N-cyclohexyl maleimide or N-phenyl maleimide (paragraph 0038) and preferred crosslinkers are indicated to include divinyl benzene (paragraph 0041). 
Cheng does teach that the ethylenically unsaturated monomer is capable of being an aromatic acrylate monomer such as phenyl carbitol (meth)acrylate, nonylphenoxy propyl acrylate, phenoxyethylmethacrylate , phenoxypropyl methacrylate, and acryloyloxyethyl phthalate and gives that 
Cheng specifically teaches an example which has a composition comprising styrene (8.0 grams), divinylbenzene (1.43g), N-phenylmaleimide (19.0 g), glycidyl methacrylate (1.56 g), 1-octadecanethiol (6.29 g) AIBN (3.6g) and methyl ethyl ketone (226 g) (paragraph 0078). 
Cheng does not fairly teach or suggest the combination of limitations of the amount of the polymerizable material in the composition and the use of an aromatic acrylate monomer with either the claimed carbon content of at least 74 wt% or the particularly claimed monomer of claim 22. Cheng does not direct one of ordinary skill in the art to have a particular carbon content little less to alter the monomers of the example to have a particular acrylate monomer as well as a particular carbon content and a particular amount of the polymerizable material in the composition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Claims 1-4, 7-11, 15-20 and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763